Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Pub. No. 2016/0125808 A1) Chen et al. (US Pub. No. 2017/0047010 A1).
		As to claim 1, Hsu shows a pixel circuit (Fig. 1C and para. 50) comprising: a light-emitting element 100 (Fig. 1C and para. 51); a driving transistor Td including a source connected to an anode of the light-emitting element (Fig. 1C and para. 51); a sampling transistor T5, including a source connected to a gate of the driving transistor (Fig. 1C), configured to sample a signal voltage to be written to the driving transistor (Figs. 2B and 2C and paras. 55 and 56);  and a reset transistor T6 configured to reset the anode of the light-emitting element to a predetermined potential at a predetermined timing (Figs. 2A, 2B and 2E and paras. 54 and 55), wherein the reset transistor is configured to 
		Hsu does not show a first switch from on to off before the signal voltage is written to the driving transistor, a second switch from off to on while the signal voltage is being written to the driving transistor, or switch from on to off before a period in which the light-emitting element emits light.
		Chen shows that a reset switch T6 switches from on to off before a signal voltage is written to a driving transistor T4 (Figs. 4 and 6 an paras. 81 – 84), switches from off to on while a signal voltage is being written to the driving transistor (Figs. 4 and 6 an paras. 81 – 84), and switches from on to off before a period in which a light-emitting element emits light (Figs. 4 and 6 an paras. 81 – 84).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Chen because designing the system in this way allows the device to reduce complexity (para. 81).
		As to claim 2, Hsu shows that a second switch occurs after the sampling transistor switched from off to on (Fig. 2E and paras. 55 and 56). 
		As to claim 3, Hsu does not show that the third switch occurs after the writing of the signal voltage to the driving transistor ends and after the sampling transistor switches from on to off. 
		Chen shows that a third switch occurs after writing of a signal voltage to a driving transistor ends and after a sampling transistor switches from on to off (Figs. 4 and 6B and paras. 81 – 84).

 		As to claim 4, Hsu shows a light emission control transistor T4, including a source connected to a drain of the driving transistor (Fig. 1C and para. 57), and configured to switch from off to on in the period in which the light-emitting element emits light (para. 57). 
		As to claim 11, Hsu shows a method for controlling a pixel circuit (Fig. 1C and para. 50), the pixel circuit including a light-emitting element 100 (Fig. 1C and para. 51), a driving transistor Td whose source is connected to an anode of the light-emitting element (Fig. 1C and para. 51), a sampling transistor T5, whose source is connected to a gate of the driving transistor (Fig. 1C), that samples a signal voltage to be written to the driving transistor (Figs. 2B and 2C and paras. 55 and 56), and a reset transistor T6 that resets the anode of the light-emitting element to a predetermined potential at a predetermined timing (Figs. 2A, 2B and 2E and paras. 54 and 55), the method comprising: the reset transistor switching from on to off after the signal voltage is written to the driving transistor (Fig. 2E and paras. 54 – 56).
		Hsu does not show a first switch from on to off before the signal voltage is written to the driving transistor, a second switch from off to on while the signal voltage is being written to the driving transistor, or switch from on to off before a period in which the light-emitting element emits light.
		Chen shows that a reset switch T6 switches from on to off before a signal voltage is written to a driving transistor T4 (Figs. 4 and 6 an paras. 81 – 84), switches from off to 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Chen because designing the system in this way allows the device to reduce complexity (para. 81).
Claims 5 – 10, 12, 13 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Chen as modified above in view of Lin et al. (US Pub. No. 2019/0057646 A1).
		As to claim 5, Hsu does not mention that the light emission control transistor is a P-channel transistor. 
		Lin shows that a light emission control transistor T5 is a P-channel transistor (Fig. 4 and paras. 38 and 41). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Lin because designing the system in this way allows the device to improve frame performance and black levels (para. 64).
		As to claim 6, Hsu does not show that the reset transistor is a P-channel transistor. 
		Lin shows that a reset transistor T6 is a P-channel transistor (Fig. 4 and paras. 38 and 44). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Lin because designing the system in this way allows the device to improve frame performance and black levels (para. 64).

		Lin shows that a driving transistor T2 is a P-channel transistor (Fig. 4 and para. 38). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Lin because designing the system in this way allows the device to improve frame performance and black levels (para. 64).
		As to claim 8, Hsu does not mention that the driving transistor is an N-channel transistor. 
		Lin shows that a driving transistor is an N-channel transistor (Fig. 4 and paras. 35 and 38). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Lin because designing the system in this way allows the device to improve frame performance and black levels (para. 64).
		As to claim 9, Hsu does not show a display device comprising: a pixel array section in which pixel circuits, each of which is the pixel circuit according to claim 1, are arranged; and a driving circuit that drives the pixel array section. 
		Lin shows a display device comprising: a pixel array section in which pixel circuits are arranged (Figs. 1 and 4 and para. 25); and a driving circuit 16 that drives the pixel array section (para. 26). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Lin because designing the system in this way allows the device to improve frame performance and black levels (para. 64).

		Hsu as modified by Li above shows an electronic apparatus comprising the display device according to claim 9 (see rejection for claim 9). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Lin because designing the system in this way allows the device to improve frame performance and black levels (para. 64).
		As to claim 12, Hsu as modified does not show that the second switch occurs after the sampling transistor switches from off to on.
		Chen shows that a reset switch T6 switches from off to on after a sampling transistor switches from off to on (Figs. 4 and 6 and paras. 81 – 84).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Chen because designing the system in this way allows the device to reduce complexity (para. 81).
		As to claim 13, Hsu does not show that a third switch occurs after the writing of the signal voltage to the driving transistor ends and after the sampling transistor switches from on to off.
		Chen shows that a third switch occurs after the writing of the signal voltage to the driving transistor ends and after the sampling transistor switches from on to off (Figs. 4 and 6 and paras. 81 – 84).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Chen because designing the system in this way allows the device to reduce complexity (para. 81).

		Lin shows that a reset transistor T6 is a P-channel transistor (Fig. 4 and paras. 38 and 44). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Lin because designing the system in this way allows the device to improve frame performance and black levels (para. 64).
		As to claim 17, Hsu does not show that the driving transistor is a P-channel transistor. 
		Lin shows that a driving transistor T2 is a P-channel transistor (Fig. 4 and para. 38). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Lin because designing the system in this way allows the device to improve frame performance and black levels (para. 64).
		As to claim 18, Hsu does not mention that the driving transistor is an N-channel transistor. 
		Lin shows that a driving transistor is an N-channel transistor (Fig. 4 and paras. 35 and 38). 
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Hsu with those of Lin because designing the system in this way allows the device to improve frame performance and black levels (para. 64).
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627